Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2022 and 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 09/21/2022 has been entered. Claims 1-14 are pending. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 6/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The different thickness are selected to a focus of the optical system”. This is unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 14, is/are rejected under 35 U.S.C. 102 as being anticipated by Park (US 20140066781).
Regarding claim 1, Park discloses an endoscope (medical diagnosis device 1 may be an endoscope; para [0021]) comprising: 
an optical filter (Arrangement shown in FIG. 1; para [0020]) arrangement comprising: 
a holder (filter holder; FIG. 3A; para [0041]); and 
an optical filter (optical filter 11, 11a, 11b; para [0038]-[0039]) having one of different filter properties in different directions  (Filters 11, 11, 11a  show different properties for light entering from different directions. Filter 11 include some planes that are coated and some that are uncoated. FIG. 2A, reproduced below; para [0038]; Therefore, the light filtering or response properties of the filter depends on which direction/angle the light incidents on the filter. If the light enters from the side, the response of the filter is one kind because it has two layers coated in that direction and if the light enters from left, the response of the filter is other kind because it has a one layer coated in that direction. Still further, in FIG. 2B, if the distal end is tilted during use, the angle of incidence of the light to the cube changes which will change the light output from the filter because this will affect the total internal reflection. Thus, the filter encompasses different properties in different directions.) or multiple optical filters with different filter properties, the optical filter being arranged in the holder to rotate about an axis of rotation (A filter holder is provided for holding the filter. FIG. 3A, 21; Para [0041].  The filter 11a or 11b can be rotated by rotating the endoscope 1 while monitoring bronchus. This rotation can be about the longitudinal axis of the light beam path that passes through the endoscope. It is noted that the claim does not call for a relative rotation (i.e., rotation of the filter with respect to an element of the endoscope) yet.) in at least one beam path of the endoscope in a direction of light incidence in or behind an objective of the endoscope and in front of an image capturing unit or an eyepiece (The filter is in the beam path of the light. FIGS. 1, 2A, 3B); 
wherein the optical filter arrangement is configured to change from a first filter property to a second filter property when the optical filter is rotated by 90 degree about the axis of rotation from a first target rotational position to a second target rotational position (In view of para [0041], a rectangular holder shown in FIG.3A, bottom, may be provided with filter 11.  Such holder arrangement is rotatable to any angle of rotation including 90 degree about the longitudinal axis of the light beam that passes through the endoscope after the reflection from a target.).

    PNG
    media_image1.png
    318
    311
    media_image1.png
    Greyscale


Regarding claim 7, Park discloses wherein the axis of rotation of the filter arrangement is oriented perpendicular to the at least one beam path of the endoscope (The arrangement shown in FIGS. 1, 2A, 2B can be tilted left or right so that some wavelength band may not pass into image acquisition unit 13 but into image acquisition unit 14a or 14b. This happens because different frequency have different critical angle for total internal reflection. So slight tilt of the filter 11 can affect the light coming out from the filter. The axis of rotation for the tilt rotation of the filter arrangement is oriented perpendicular to the plane of the paper or to the beam path of the endoscope; It is noted that amount of light that is transmitted and reflected by the filter 11 is based on how the light is angled to the side surface interface of the cube with the air media. It also depends on how the light is angled with respect to the diagonal interface 11b. It is noted that claim has not claimed any specific kind of filtering property yet.).
Regarding claim 14, Park discloses a method of using an endoscope, wherein the endoscope (Medical diagnosis device 1 can be an endoscope; para [0021]) comprising:
an optical filter arrangement (Arrangement of FIG. 1) comprising: 
a holder (Filter Holder shown in FIG. 3A; para [0041]); and 
an optical filter (optical filters 11, 11a, 11b; para [0038]-[0039]) having one of different filter properties in different directions (Filter such as 11a would have different properties in different directions.) or multiple optical filters with different filter properties, the optical filter being arranged in the holder to rotate about an axis of rotation (A filter holder is provided for holding the filter. FIGS. 3A, 21; Para [0041]. The filter 11a or 11b can be rotated by rotating the endoscope 1 while monitoring bronchus. The rotation can be about the longitudinal axis of the light beam path that passes through the endoscope. It is noted that the claim does not call for a relative rotation of the filter with respect to an element/part of the endoscope yet.) in at least one beam path of the endoscope in a direction of light incidence in or behind an objective of the endoscope and in front of an image capturing unit or an eyepiece (The filter is in the beam path of the light. FIGS. 1, 2A, 3B), 
the method comprising:
 changing from the first filter property to the second filter property when the filter arrangement is rotated by 90 degree about the axis of rotation from the first target rotational position to the second target rotational position (When the optical filter is rotated, the property of the filter would change from one filter property to another filer property. Coated filter; FIG. 2A. Para [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 9-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140066781) in view of Erdogan (US 20110267678).
Regarding claim 2, Park discloses wherein the optical filter, which has different filter properties in different directions, is configured as a  cuboid filter (The optical filters 11, 11a is formed as a cube; FIG. 2A; para [0038]) with two main axes lying perpendicular to each other (FIG. 2A) and to the axis of rotation, main axes each thrust perpendicularly through two side faces of the  cuboid filter which lie opposite each other, wherein the optical filter is held rotatably about the axis of rotation in the holder (As can be seen from FIG. 2A, annotated, below, there are three axes that are perpendicular to each other. Two of the axes are perpendicular to the incoming beam. FIGS. 2A-3A; para [0041]). 

    PNG
    media_image2.png
    499
    522
    media_image2.png
    Greyscale

However, Park does not expressly disclose wherein and the optical filter reaches the two different target rotational positions by rotating the filter arrangement about the axis of rotation by 90 degree, in which in each of the positions one of the two main axes of the optical filter is arranged parallel to the optical axis of the at least one beam path. 
Erdogan is directed to a variable spectral filter apparatus (variable spectral filter apparatus 10; abstract) and teaches wherein and the optical filter reaches the two different target rotational positions by rotating the filter arrangement about the axis of rotation by 90 degree, in which in each of the positions one of the two main axes of the optical filter is arranged parallel to the optical axis of the at least one beam path (Filter support 30 is rotatable about axis of rotation A and supports each of the tunable spectral filters at a planar orientation that is parallel to the axis of rotation A. FIGS. 4, 12; [0060]-[0063]; Various rotational positions (0, 60, 180, and 420) of the filter has been achieved and provided. Para [0063]. Axis of filter is parallel to the optical axis. FIGS. 4, 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in accordance with the teaching of Erdogan so that various filter configurations could be achieved by rotating the filter. 
Regarding claim 3, Park discloses wherein the  cuboid filter has a first coating for the first filter property and a second coating on the second filter property respectively on at least two side faces that adjoin each other and are parallel to the axis of rotation (Park: Note anti-reflection (AR) coating on three sides. FIG. 2A; Para [0038]).
Regarding claim 4, Park discloses wherein third and fourth side faces of the  cuboid filter which are parallel to the axis of rotation have third and fourth coatings, respectively, wherein the first filter property comprises two of the first, second, third and fourth filters opposite to each other on the  cuboid filter and the second filter property comprises another two of the first, second, third and fourth filters opposite each other on the  cuboid filter (Four different color filter may be coated. Para [0042]-[0044]; Claims 3, 5).
Regarding claim 5, Park discloses wherein the  cuboid filter has different thicknesses in the direction of the two main axes, the different thicknesses are selected to a focus of the optical system of the endoscope at different wavelengths of the first filter property and the second filter property (Specific wavelength is reflected and specific wavelength is transmitted. Para [0024]-[0025]. Accordingly, filter has thickness that is tuned to a specific wavelength. Please also note 112(b) rejection above.).
Regarding claim 6, Park discloses wherein the filter arrangement has two, three or four flat optical filters held by the holder, the two, three or four flat optical filters being rotatable in relation to each other (In view of FIG. 3A, the filter 11b, has at least two flat surfaces; In view of FIG. 2A, filter 11a has at least two surface that are 90 degree to each other.), wherein in the first target rotational position at least one of the two, three or four flat optical filters with the first filter property lies in the beam path and in the second target rotational position at least one other of the two, three or four flat optical filters with the second filter property lies in the beam path (When the endoscope is rotated, the flat surfaces would change and its filtering property would also change.).
Park, however, does not expressly disclose that the filters are rotated by 90 in relation to each other.
Erdogan is directed to a variable spectral filter apparatus (variable spectral filter apparatus 10; abstract) and teaches wherein the filters are rotated by 90 in relation to each other (Filter support 30 is rotatable about axis of rotation A and supports each of the tunable spectral filters at a planar orientation that is parallel to the axis of rotation A. FIGS. 4, 12; [0060]-[0063]; Various rotational positions (0, 60, 180, and 420) of the filter has been achieved and provided. Para [0063]. In between these rotational positions, a 90 degree rotational position would also lie. Axis of filter is parallel to the optical axis. FIGS. 4, 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park in accordance with the teaching of Erdogan so that various filter configurations could be achieved by rotating the filter. 
Regarding claim 9, Park does not expressly disclose an adjusting device configured to rotate the filter arrangement.
Erdogan is directed to a variable spectral filter apparatus (variable spectral filter apparatus 10; abstract) and teaches an adjusting device (Erdogan: rotational actuator 12; Para [0060]; FIGS. 2-3) configured to rotate the filter arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include adjusting device in accordance with the teaching of Erdogan so that controlled rotation of filter could be achieved (Para [0060] of Erdogan.).
Regarding claim 10, Park does  not expressly disclose wherein the adjusting device comprises a magnetic coupling having an outer magnetic ring and an inner magnetic ring operatively connected to an outer magnetic ring the inner magnetic ring being operatively connected to the holder of the filter arrangement, the inner magnetic ring being operatively connected to the holder of the filter arrangement. 
Erdogan teaches wherein the adjusting device comprises a magnetic coupling (Actuator 12 can be any of a number of electromechanical rotary motors and can include magnetic coupling. Para [0062]) having an outer magnetic ring and an inner magnetic ring operatively connected to an outer magnetic ring (Motor has two magnetic rings for generating rotation electromechanically.), the inner magnetic ring being operatively connected to the holder of the filter arrangement (Rotating ring is connected to the shaft that is connected to the filters. FIG. 4).
Regarding claim 11, Park does not expressly disclose wherein the inner magnetic ring is coupled to the holder via a gear wheel mechanical unit. Erdogan teaches wherein the inner magnetic ring is coupled to the holder via a gear wheel mechanical unit (Actuator 12 is supported by a geared arrangement. Para [0068]).
Regarding claim 12, Park does not expressly disclose wherein the adjusting device comprises an electric motor and a control unit for the motor control as well as an operating unit.
Erdogan teaches wherein the adjusting device comprises an electric motor (Actuator 12 can be any of a number of electromechanical rotary motors and can include magnetic coupling. Para [0062]) and a control unit for the motor control (Rotational actuator 12 is a control for motor. Para [0062]) as well as an operating unit (FIG. 12, bottom portion).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140066781) in view of Axon (US 20190054217).
Regarding claim 13, Park does not expressly teach a latching mechanism configured to fix the filter arrangement in the first target rotational position or in the second target rotational position.
Axon is directed to device for tissue collection and teaches a latching mechanism (latching mechanism, latch 32; para [0091]) configured to fix the filter arrangement in the first target rotational position or in the second target rotational position (latch is used to position the filter at different position. Para [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s endoscope to include a latch in accordance with the teaching of Axon so that manual control of  filter could be more accurate. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140066781) in view of Takahashi (US 20020082476).
Regarding claim 8, Park discloses wherein the endoscope is configured with two parallel beam paths (FIG. 2; Filters 11 and 12.) and the filter arrangement is configured as a filter wheel with two pairs of filters, wherein one of the two pairs of filters have the first filter property and another of the two pairs of filters pair have the second filter property (Filters 11 and 12 are different filters and would have different filter property. Para [0028]-[0029]), the axis of rotation of the filter arrangement corresponds to one or more of a central axis between the beam paths and lies parallel to the central axis (FIG. 1), and the one of the two pairs of the filters align with the beam paths in the first target rotational position and the other of the two pairs of the filters align with the beam paths in the second target rotational position (As can be seen, the filters are arranged in two different target rotational positions. Para [0028]).
Park does not expressly disclose wherein the endoscope is configured as a stereo-endoscope. 
Takahashi is directed to stereo endoscope (Para [0015]) and teaches wherein endoscope is configured as a stereo-endoscope (stereo endoscope apparatus 1; FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park’s endoscope to have stereo endoscope in accordance with the teaching of Takahashi so that stereo images could be produced.

Response to Arguments
Applicant's arguments filed on 9/21/2022 have been fully considered but they are not persuasive. 

It is noted that the applicant has stated claim 1 very broadly. 
The claim recites “the optical filter being arranged in the holder to rotate about an axis of rotation in at least one beam path of the endoscope in a direction of light incidence in or behind an objective of the endoscope and in front of an image capturing unit or an eyepiece”. Here, the axis of rotation is the beam path of the endoscope in a direction of light incidence. Further, the arrangement of the filter as recited can be interpreted as the filter being rotatable by any means such as rotating/tilting the distal end of the endoscope by hand or any other means about the axis of beam path. The claim does not call for a relative rotation of the filters/cube with respect to any other elements of the endoscopes.
On page 11, the applicant argues - 

    PNG
    media_image3.png
    128
    622
    media_image3.png
    Greyscale

The examiner respectfully disagrees. The cube or optical filter held by the holder (FIGS. 2A, 3A) are configured as being arranged to rotate about the longitudinal axis of the light beam path when the endoscope itself is rotated. It is noted that the claim language does not call for a relative rotation of these filters/cube with respect to any other elements of the endoscopes. When the entire endoscope is rotated to modify the band pass through the filter, the rotation of the filters about the longitudinal axis of light beam is achieved. One example, how the light passing through the filter can be affected is by changing the angle of incidence by tilting the endoscope which would affect whether or not a total internal reflection occurs inside the cube for the given frequency of light. 
Accordingly, applicants’ arguments are not persuasive.

On page 11 of the response dated 9/21/2022, the applicant states that the cube or optical filter disclosed by Park is not configured as being arranged in the holder to rotate about an axis of rotation as recited in the claim. The examiner respectfully disagrees. 
The cube or optical filter held by the holder (FIGS. 2A, 3A) are configured as being arranged to rotate about the longitudinal axis of the light beam path when the endoscope itself is rotated. It is noted that the language of claim 1 does not call for a relative rotation of these filters/cube with respect to any other elements of the endoscopes. When the entire endoscope is tilted/rotated, the rotation of the filters about the longitudinal axis of light beam is achieved.
On page 12 of the response, the applicant argues - 

    PNG
    media_image4.png
    249
    880
    media_image4.png
    Greyscale

The examiner respectfully disagrees. The filter 11, 11a, 11b are at the distal end. They can be rotated to capture light from an angle by tilting the endoscope distal position. The applicant’s argument regarding operating the endoscope with the incident light in a single direction is also not convincing because the incident light depends on how the light is reflected from a target which depends on the target surface and its inclination with respect to the distal end. Thus, the light can incident to the filter from an angle. Anti-reflection coating have some filter property considering a wide range electromagnetic frequencies can be incident light because claim has not claimed any specific range of electromagnetic frequency as incident light.

Accordingly, applicants’ arguments are not persuasive. 

Further, the Examiner note the following:
Machida (JP 2010128459 ) discloses a medical imaging system (an imaging optical system; FIG. 1) comprising: 
an optical filter (optical member 1; FIG. 1a) arrangement comprising: 
a holder (an imaging optical system has a holder; FIG. 1a); and 
an optical filter having one of different filter properties in different directions or multiple optical filters with different filter properties (Different transmission characteristics for different rotational direction.  abstract ), the optical filter being arranged in the holder to rotate about an axis of rotation in at least one beam path of the endoscope in a direction of light incidence in or behind an objective of the endoscope and in front of an image capturing unit or an eyepiece (optical member 1 is rotated; FIGS. 4-5); 
wherein the optical filter arrangement is configured to change from a first filter property to a second filter property when the optical filter is rotated by 90 about the axis of rotation from a first target rotational position to a second target rotational position (Different transmission characteristics for different rotational directions; abstract).

The following reference disclose rotatable a prism inside an endoscope/instrument.
US 20140275785 A1	Kesten; Randy J. et al.
US 3804081 A	Kinoshita; Kunio et al.
US 20160178886 A1	SHECHTERMAN; Mark
US 20170280980 A1	YASUNAGA; Koji et al.
US 20120035422 A1	Lei; Fang et al.
US 20100030031 A1	Goldfarb; Eric et al.
US 20060206003 A1	Hoeg; Hans David et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
22 NOV 2022